FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   April 27, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                  TENTH CIRCUIT


 CHRISTOPHER W. FRANCIS,

          Petitioner-Appellant,

 v.
                                                        No. 11-6012
                                                (D.C. No. 5:10-CV-00722-W)
 JANE STANDIFIRD,
                                                         (D. Wyo.)
          Respondent-Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


      Christopher Francis pleaded guilty to child neglect in 2005 and is currently

serving his sentence in an Oklahoma state penitentiary. In 2010, Mr. Francis filed

a petition for relief under 28 U.S.C. § 2254. The district court dismissed Mr.

Francis’s petition after determining it was untimely, see 28 U.S.C. § 2244(d)(1),

and that none of the potential grounds for statutory or equitable tolling of the

limitations period could save the petition. Seeking to appeal that dismissal, Mr.

Francis asked the district court for a certificate of appealability (“COA”), which



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the court denied. Now before this court, Mr. Francis renews his request for a

COA.

       We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). And where, as here,

the district court dismisses a § 2254 petition on procedural grounds, we may issue

a COA only if “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). We conclude, however, that no reasonable jurist would debate the district

court’s holding that Mr. Francis’s petition is time-barred, and for substantially the

same reasons given by the district court. Accordingly, we deny Mr. Francis’s

application for a COA and dismiss this appeal. We also deny his motion for leave

to proceed in forma pauperis and his “Motion to Consider Designation of

Record.”



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -2-